Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,599,460 (U.S. Application No. 15/721,310) and U.S. Patent No. 10,860,365 (U.S. Application No. 16/782,904) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Authorization for this examiner’s amendment was given in a telephone interview with Obert Chu, Reg. No. 52,744 on 08/15/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended)	A system, comprising:
an interface;
a processor configured to: 
receive, at the interface, an analytic model for processing an input data stream;
inspect the analytic model to determine a programming language of the analytic model, an action to be performed on the input data stream, a type of the input data stream, and a type of an output data stream;
generate a virtualized execution environment (VEE), the VEE including executable code to implement the analytic model, the implemented analytic model for processing the stream; 
add, at runtime of the VEE, a sensor to instrument the implemented analytic model, wherein the sensor is configured to instrument the VEE for an analytic engine, wherein the sensor provides metrics for 
debug the performance of the analytic model until the analytic engine is optimized and at least one bug is eradicated from the analytic model; and
remove the sensor via the interface after a determination that the sensor is no longer required for the debugging; and
a memory coupled to the processor and configured to provide the processor with instructions.  

Claim 2. (Currently Amended)	The system recited in claim 1, wherein the analytic model is implemented using a container to provide the VEE for the analytic engine.  

Claim 3. (Currently Amended)	The system recited in claim 2, 

Claim 4. (Currently Amended)	The system recited in claim 1, wherein the analytic model includes an input configuration schema that specifies the type of the input data stream,  an output configuration schema that specifies the type of the output data stream, and an I/O descriptor abstraction that specifies abstracts the input data stream type. 

Claim 5. (Currently Amended)	The system recited in claim 1, wherein the VEE includes a plurality of runtime engines that each supports a distinct analytic model programming language.  

Claim 6. (Currently Amended)	The system recited in claim 4, 
bind the analytic model and the I/O descriptor abstraction;
receive the input data stream at a stream processor; 
process the input data stream using the executable code that implements the analytic model, wherein the stream processor enforces the type of the input data stream; and 
generate the output data stream using the stream processor based on the type of the output data stream, wherein the output data stream includes a score and/or a metric.  

Claim 7. (Currently Amended)	The system recited in claim 1, wherein the interface for receiving the analytic model 

Claim 8. (Currently Amended)	The system recited in claim 5, wherein the analytic model 
translate the first programming language language; 
route the executable code to programming language.    

Claim 9. (Currently Amended)	A method, comprising:
receiving at an interface an analytic model for processing an input data stream; 
inspecting the analytic model to determine a programming language of the analytic model, an action to be performed on the input data stream, a type of the input data stream, and a type of an output data stream; 
generating a virtualized execution environment (VEE), the VEE including executable code to implement the analytic model, the implemented analytic model for processing the stream; 
adding, at runtime of the VEE, a sensor to the implemented analytic model, the sensor to instrument the VEE for an analytic engine, wherein the sensor provides metrics for model;
debugging the performance of the analytic model until the analytic engine is optimized and at least one bug is eradicated from the analytic model; and
removing the sensor via the interface after determining that the sensor is no longer required for the debugging.

Claim 10. (Currently Amended)	The method of claim 9, wherein the analytic model is implemented using a container to provide the VEE 

Claim 11. (Currently Amended)	The method of claim 10, 

Claim 12. (Currently Amended)	The method of claim 9, wherein the analytic model includes an input configuration schema that specifies the type of the input data stream, an output configuration schema that specifies the type of the output data stream, and an I/O descriptor abstraction that abstracts the input data stream type.

Claim 13. (Currently Amended)	The method of claim 9, wherein the VEE for the analytic engine includes a plurality of runtime engines that each supports a distinct analytic model language.  

Claim 14. (Currently Amended)	A computer program product, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for:
receiving at an interface an analytic model for processing an input data stream;
inspecting the analytic model to determine a programming language of the analytic model, an action to be performed on the input data stream, a type of the input data stream, and a type of an output data stream; 
generating a virtualized execution environment (VEE), the VEE including executable code to implement the analytic model, the implemented analytic model for processing the stream; 
adding, at runtime of the VEE, a sensor to the implemented analytic model, the sensor to instrument the VEE for an analytic engine, wherein the sensor provides metrics for model;
debugging the performance of the analytic model until the analytic engine is optimized and at least one bug is eradicated from the analytic model; and
removing the sensor via the interface after determining that the sensor is no longer required for the debugging.

Claim 15. (Currently Amended)	The computer program product recited in claim 14, wherein the analytic model is implemented using a container to provide the VEE 

Claim 16. (Currently Amended)	The computer program product recited in claim 15, 

Claim 17. (Currently Amended)	The computer program product recited in claim 14, wherein the analytic model includes an input configuration schema that specifies the type of the input data stream, an output configuration schema that specifies the type of the output data stream, and an I/O descriptor abstraction that abstracts the input data stream type.  

Claim 18. (Currently Amended)	The computer program product recited in claim 14, wherein the VEE for the analytic engine includes a plurality of runtime engines that each supports a distinct analytic model language.  

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-18 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Manley et al. (US 2013/0317803) in at least [0034] disclose a server-side execution engine executed on a server and connected to a user device running an analytic model through a network. The execution engine may inspect the analytic model to validate input and output parameters.

Badea et al. (US 2015/0082284) in at least [0019] disclose inserting instrumenting instructions in program code during development of the program code to provide debug information, and removing the instrumentation instructions after the development is complete.

Zaffarano et al. (US 2017/0104780) in at least [0209] and [0250] disclose instrumenting network traffic and hosts, collecting data from an environment virtualization server, analyzing the data, computing metrics, and formulating a model.
Sachindran et al. (US 2013/0152080) in at least [0035] disclose generating a model with configuration parameter values.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 26, 2022